Exhibit 10.1
 
BRAND LICENSING AGREEMENT
 
MINERCO RESOURCES, INC. and NEW WORLD BEVERAGE, LLC.
 
This Brand Licensing Agreement (the “Agreement”) is made on February 6, 2015,
and effective as of February 1, 2015, between New World Beverage, LLC. (the
“Licensee”), a limited liability company organized and existing under the laws
of the State of Colorado having offices at 44 Inverness, #5, Englewood, CO 80112
(the “Licensee”) and Minerco Resources, Inc.. (the “Licensor”), a corporation
organized and existing under the laws of the State of Nevada having offices at
800 Bering Drive, Suite #201, Houston, Texas 77057 (the “Licensor”).
 
WITNESSETH:
 
 


 
WHEREAS, Licensor is in the business of developing beverages and is seeking to
obtain retail sales of its Products (as each is defined in Exhibit A hereto)
marketed under the Brand (as defined below in paragraph 2(b) below); and
 
WHEREAS, Licensee is in the business of developing and selling beverages and is
seeking to expand its brand base; and
 
WHEREAS, Licensee desires to acquire the exclusive rights Worldwide (the
“Territory”) to use the Brand on and in connection with the marketing,
distribution and sale of the Products, and Licensor desires to grant to
Licensee, an exclusive license to use the Brands on and in connection with the
marketing, distribution and sale of the Products in the Territory, subject to
and in accordance with this Agreement.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereby agree as
follows:
 
1.             License.
 
(a)           Licensor hereby grants to Licensee, subject to the terms and
conditions hereof, the exclusive license in the Territory to use Licensor's
Brand, Know-how and commercial and technical information to market,
distribute  and sell the Products and any other products it manufactures using
the Brand to {commercial} customers, which shall include all rights to use in
advertising, publicity, or otherwise, any other trademark, trade name or names,
or any contraction, abbreviation, or simulation thereof, on and in connection
with the marketing, distribution and sale of the Products.   


(b)             Licensor shall provide information on all Know-how, technical
information, techniques, and other technical information, as requested, within a
commercially reasonable period of time.


(c)           Licensee shall have the right to grant sublicenses provided that
such sublicensees agree to abide by the terms of this Agreement to the same
extent as if they were a licensee.


(d)           Licensor acknowledges that Licensee may hereafter enter into
licenses with third parties regarding the sale of other similar products and
such sale shall not be deemed to be a breach of this Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(e)           Licensor agrees that except for the license herein granted to
Licensee it shall not license or sell any products similar to the Products or
any other products in connection with the Brand.


 
2.              Definitions.
 
(a)             Know-how. All patent applications, inventions, discoveries,
data, improvements, techniques, technology, formulae, processes, plans or
programs, useful, related to, or necessary to formulate, handle, or utilize the
Brand, now or hereafter owned or controlled by Licensor prior to the termination
of this Agreement to the extent to which Licensor has the right to grant
licenses of the scope herein granted.
 
(b)             The Brand: The Herbal Collection™.
 
(c)             Licensing Fee: Fee to be paid by Licensee to Licensor for the
marketing rights of the Products.
 
(d)                Licensor Component: That part of the technical information
developed by Licensor that consists of patents, copyrights, trade secrets,
trademarks or service marks as well as all parts and components based upon or
derived from Licensor Know-how pertaining to the Licensor Component.


(e)           Product: any product employing or derived from Licensor Know-how,
as well as improvements, modifications, additions, adaptations, or new models
designed or developed by, for or in association with the Brand.
 
(f)            Term of the Agreement: One year from the date of this Agreement.
The Agreement will be automatically renewed for an additional one year, each
year hereafter, if agreed to by both parties of this Agreement within thirty
days prior to the termination of the initial term and provided that Licensee is
in compliance with all of the terms and conditions of this agreement.
 
3.            Initial License Fee.
 
(a)            Fee. In consideration for the costs incurred by Licensor for
intellectual property, trademarks and prototypes and/or inventory of Products,
inclusive of any raw material costs, Licensee shall pay Licensor an initial
license fee of One Hundred Thousand Dollars ($100,000) according to the
schedule: (1) $50,000 upon the execution of this Agreement; and (2) $50,000
within 180 days of the execution of this Agreement, as an advance against
license fees due under paragraph 4 below. The Fee is payable in cash or in the
form of a Convertible Promissory Note(s) naming the Licensor as the Note holder.
 
(b)               Maintenance of Trademarks.  Commencing on the Effective Date
of this Agreement and during the Term, Licensee shall be responsible for filing
and maintaining any patents or trademarks licensed by Licensor related to the
Brand.


(c)           Services to be Provided by Licensor or its Affiliated Entities.
The parties acknowledge that Licensor (singularly, through its subsidiaries
and/or through its partners) will provide or cause to be provided certain
introductory services, product development and brand management support services
for the Brand. Licensor acknowledges that one of the incentives for Licensee to
enter into this Agreement was its agreement to provide the following services or
to cause the following services to be provided at cost to Licensee:
 

The Herbal Collection 2 Brand License Agreement

 
 

--------------------------------------------------------------------------------

 
 
●  
Distribution Support (initially in Southern California)

 
●  
Brand Management and Presentations

 
●  
Capital Raising Support

 
●  
General Organizational and Business Support

 
●  
Partner and Acquisition Support

 
4.            Percentage Fee, Milestones and Investment.


(a) Percentage Fee.  The Licensee and Licensor agree that the profit to be
recognized by each party shall be earned and distributed as follows:  (i)
twenty-six percent (26%) of the net profit derived from the sale of Products
under the Brand shall be earned by and distributed to Licensor and (ii)
seventy-four percent (74%) of the net profit derived from the sale of Products
under the Brand shall be earned by and distributed to Licensee as license
fees.  For the purposes hereof, “net profit” shall mean the gross amount
invoiced to third parties by Licensee less the sum of: (a) trade, cash and
quantity discounts or rebates actually allowed or taken; (b) credit or
allowances given or made for rejection of or return of previously sold Products
or for retroactive price reduction; (c) charges for insurance, freight and other
transportation costs directly related to delivery of the Products; (d) sales,
transfer and other excise taxes levied on the sale of the Products; and (e ) all
operating expenses directly attributable to the sales of Products under the
Brand. If the Licensor and Licensee cannot mutually agree on (a), (b), (c) (d)
or (e ) above, on (a), (b), (c),(d) or (e ) above will be determined by
generally accepted beverage industry accounting principles. The payment by the
Licensee to the Licensor shall be within thirty (30) days following the calendar
month in which payment for the net profit was received. No percentage fee
payment shall be made to Licensor until such time as the aggregate percentage
fee payments earned by Licensor exceed One Hundred Thousand Dollars
($100,000).  The percentage fee shall be computed and paid in accordance with
Licensee’s accounting records.  All withholding and other taxes that may be
imposed on Licensee shall be deducted from the payment of such fees upon
provision to Licensor of an official receipt evidencing payment of such
taxes.  All out-of-pocket expenses related to the manufacture of the Products
after the date hereof shall managed by, and the responsibility of, Licensee.
Licensor shall have the right to assign and/or sell its revenue interest to a
third party upon thirty (30) days prior written notice.


(b) Milestone Payment.  If at any time the Licensee’s gross sales of Products
under the Brand exceeds Five Million Dollars ($5,000,000), then Licensee shall
pay to Licensor a one-time cash milestone payment equal to Two Hundred and Fifty
Thousand Dollars ($250,000), payable within thirty days of the end of the first
fiscal year in which such gross sales are achieved.
 
(c) Investment. The Licensee shall invest sufficient monies, according to mutual
agreement of Licensee and Licensor, to develop, to grow and expand the Brand and
sell the Product. Licensee shall invest sufficient monies, at least One Hundred
Thousand Dollars ($100,000) excluding the licensing fee ($100,000) in the first
six (6) months and $250,000 on the first day of the second six months) or to
sell at least 25,000 cases of Product during the twelve (12) months following
the date hereof.
 
(d) Sales Milestones. The Licensee shall have set sales milestones to be
mutually agreed upon by Licensee and Licensor at the commencement of each and
every fiscal year of the Licensee.
 
(i)  
Licensee shall sell at least 50,000 cases of Product during the twenty-four (24)
months following the date hereof;

 

The Herbal Collection 3 Brand License Agreement

 
 

--------------------------------------------------------------------------------

 
 
(ii)  
Future required Licensee Sales Milestones will be determined, by mutual
agreement of Licensee and Licensor, twelve (12) months following the date hereof
and annually thereafter.



5.           Term. The initial term of this Agreement shall be for one (1) year
from the date hereof unless earlier terminated pursuant to the terms hereof.
Thereafter, so long as Licensee is not in default, this Agreement may be
extended by Licensee for one (1) additional year under such terms and conditions
as may be mutually agreed to by the parties Licensor. If the parties are unable
to agree to renewal terms then, at the election of the Licensee, in its sole
discretion, this Agreement shall continue for an additional one (1) year term
upon the same terms and condition contained in this agreement. If this Agreement
is terminated before the end of the initial term then the Licensee, its agents
or sublicensees shall not engage, directly or indirectly, in any part of the
business of manufacturing, marketing or servicing of Products based upon or
derived from Licensor Know-how for a period of five (5) years.
 
6.            Buy / Sell / Right of First Refusal. If at any time after the
Effective Date, the gross sales of the Product exceed 1,000,000 cases in any
twelve (12) month period, either Licensor or Licensee may propose to offer, sale
or otherwise assign its interest in the Brand (its “Interest”) under this
Agreement according to the following. Whereas X and Y represent the parties:


(a)  
Before X may sell the Interest to a third party, X shall first offer the
Interest to Y on the same terms and conditions as are offered by the third
party. Y shall have 30 days during which to accept said offer. If Y does not
accept said offer within said period, X shall be free to accept the third-party
offer. If X does not enter into an agreement with the third party on said terms
and conditions and close the transaction within 90 days, X’s right to sell the
Interest to the third party shall expire and the procedure described in this
Section shall again be applicable.



7.           Confidentiality.
 
(a)            Licensee recognizes that trade secrets and other proprietary
information of Licensor will be conveyed to Licensee pursuant to this Agreement,
and Licensee agrees to keep such information in confidence and not to disclose
it during or within five (5) years after the term of this Agreement to third
parties other than Licensee Affiliates that are bound by confidentiality
restrictions as set forth herein and as required by Licensor’s Intellectual
Property Protection Program. This confidentiality provision shall survive the
early termination or cancellation of this Agreement, and remain in full force.
 
(b)             The restrictions set forth in subparagraph (a) of this paragraph
shall not apply to any information: (i) well-known and in the public domain at
the time of disclosure; (ii) known to Licensee at the time it was disclosed to
it by Licensor as shown by documentation establishing such prior knowledge;
(iii) disclosed with the prior written approval of Licensor; and (iv) rightfully
disclosed to Licensee by a third party other than a Licensee Affiliate.
 
8.            Technical Data. Within ten (10) days after the execution of this
Agreement, Licensor shall provide Licensee with a complete description of all
Licensor patent applications, plans, specifications, and instructions and
drawings, for the manufacture and use of Products, provided, however, that all
such materials shall remain the property of Licensor.


9.            Board of Directors. The by-laws or resolutions of the Licensee
shall further provide that no action may be taken by the Board without notice
being given to Licensor’s representative and that any sale of the Licensee or
its business operations will require approval by the Licensor. 
 

The Herbal Collection 4 Brand License Agreement

 
 

--------------------------------------------------------------------------------

 
 
10.               Relationship. Licensee and Licensor shall act as principals in
all respects hereunder, and nothing herein shall be construed to constitute
either as the agent, partner, or joint venturer of the other.
 
11.              Litigation; Indemnification. Licensee must at its own expense
prosecute any suits or other proceedings against third parties for infringement
of Licensor patents or for theft or misuse of the industrial property of
Licensor licensed hereunder, and shall be entitled to retain all judgments or
other recoveries. In the event that a third party alleges that Licensee
infringes any United States patents owned or controlled by such third party by
virtue of the manufacture, sale or use of products, except for any improvements
thereto by Licensee, Licensee shall be solely responsible for ensuring the
compliance of Products with all safety or other standards under any applicable
law, rule or order, of any competent governmental authority. Licensee shall
indemnify Licensor and its officers, directors and employees  agents and
representatives, harmless from any loss, cost or expense, including reasonable
attorneys fees, damages, or penalties of any kind on account of or resulting
from any claim incurred in connection with the manufacture or sale of the
Products other than (i) due to a breach of the representations or warranties
contained in this Agreement; (ii) the gross negligence or willful misconduct of
Licensor; or (iii) a claim for which Licensor is obligated to indemnify Licensee
under the preceding paragraph.


12.              Termination.
 
(a)  
In the event of the failure of Licensee to:



(i) pay any royalties due hereunder in full and in a prompt manner,
(ii) sell at least 50,000 cases of Product during the twenty-four (24) months
following the date hereof as set forth in paragraph four (4);
(iii) invest sufficient monies to develop the Brand and/or sell the Product as
set forth in paragraph four (4); or
(iv) or in the event of Licensee's failure to observe or comply with any of the
other material terms and conditions of this Agreement


and any such failure is not corrected within thirty (30) days after written
notice thereof is given to Licensee, the licenses granted hereunder to Licensee
may be terminated forthwith by Licensor upon furnishing a written notice to that
effect to Licensee; provided, however, in the event of a default under clause
(ii) above, Licensee shall be entitled to cure such default by purchasing
sufficient cases (described in paragraph 11(a)(ii) above) to total fifty
thousand (50,000) cases including inventory purchased or inventory sold to date
thereof.
 
(b)             In the event that Licensee shall become insolvent, or admit in
writing its inability to pay its debts as they mature, or make a general
assignment for the benefit of creditors, or file a petition for bankruptcy or
permit a petition for bankruptcy against it to remain undismissed for a period
of sixty (60) days, or go into liquidation or receivership, or become a party to
dissolution proceeding or be admitted as a party to any statutory procedure for
the settlement of its debts, Licensor shall have the right and option upon
written notice to Licensee to terminate forthwith the licenses granted herein to
Licensee.
 
(c)              In the event of termination, however occasioned, the entire
unpaid balance as of the date of termination under paragraph 3 shall become
immediately due and payable.
 
(d)              In the event of termination, however occasioned, Licensee, its
agents or sublicensees shall return to Licensor all printed or written materials
containing, based upon, or derived from Licensor Know-how, and shall make no
further use of such Know-how, or of Licensor patents, if any. Licensee shall
have the option to purchase from Licensor or its Affiliates any or all of
Licensor's inventory at cost. Licensee will undertake to examine favorably such
inventory and acquire on the aforesaid basis from Licensor such items as it may
determine to be commercially reasonable for it to acquire.
 

The Herbal Collection 5 Brand License Agreement

 
 

--------------------------------------------------------------------------------

 
 
(e)                In the event of termination, however occasioned, Licensor
shall not have any liability or responsibility for compensation, reimbursement,
indemnification or damages on account of the loss of prospective business by
Licensee or on account of expenditures, investments, leases or commitments made
by Licensee.
 
(f)                 In the event of termination, under subparagraph (a) and (b)
above, Licensor at its option shall have the exclusive worldwide right to, use
and sell, lease, loan, rent or otherwise dispose of, with full right to assign
or sublicense, any improvements, to Licensor Know-how developed or owned by
Licensee subject for ninety (90) days. Inventory containing the Products shall
be disposed of thereafter, unless approved in writing by the Licensor.


(g)           In the event that Licensor shall become insolvent, or admit in
writing its inability to pay its debts as they mature, or make a general
assignment for the benefit of creditors, or file a petition for bankruptcy or
permit a petition for bankruptcy against it to remain undismissed for a period
of sixty (60) days, or go into liquidation or receivership, or become a party to
dissolution proceeding or be admitted as a party to any statutory procedure for
the settlement of its debts, Licensee shall have the right and option upon
written notice to Licensor to terminate forthwith the licenses granted herein to
Licensee.
 
13.            Representations and Warranties of Licensor. Licensor represents
and warrants to Licensee that,
 
(a)            The License granted hereunder does not infringe any patent, trade
secret or other property or proprietary rights of any third party.  Licensor is
the exclusive owner of all Know-how licensed hereunder and shall use its best
efforts to prosecute its pending patent application to completion, and to
protect all trade secrets and other intellectual property.  Licensor has not
granted a license to the Brands or Products to any other party in the Territory.
This paragraph excludes any distribution rights granted to beverage distributors
prior to the date hereof.
 
(b)            All proceeds received from Licensee under this license will be
applied by Licensor first to satisfy all legal obligations to employees and
government instrumentalities, and next to trade creditors, prior to any payments
to shareholders for interest on debt, repayment of debt principal, or dividends
or other distribution in respect of Licensor stock.
 
(c)              Licensor has good title to the Products to be sold to Licensee
and its customers hereunder, and such inventory and equipment is, and at the
time of conveyance to Licensee or its customers, as the case may be, shall be,
free and clear of all liens or encumbrances.


(d)           Licensor has full authority to execute and to perform this
Agreement in accordance with its terms; the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby does not
and will not conflict with, result in a breach, violation or default or give
rise to an event which, with the giving of notice or after the passage of time,
or both, would conflict with or result in a breach, violation or default of any
of the terms or provisions or of any indenture, agreement, judgment, decree or
other instrument or restriction to which Licensor is a party or by which
Licensor may be bound or affected; and no further authorization or approval,
whether of governmental bodies or otherwise, is necessary in order to enable
Licensor to enter into and perform the same.


(e)           This Agreement constitutes a valid and binding obligation
enforceable against Licensor in accordance with its terms.
 

The Herbal Collection 6 Brand License Agreement

 
 

--------------------------------------------------------------------------------

 
 
14.           Representations and Warranties of Licensee. Licensee represents
and warrants to Licensor that,
 
(a)           Licensee has full authority to execute and to perform this
Agreement in accordance with its terms; the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby does not
and will not conflict with, result in a breach, violation or default or give
rise to an event which, with the giving of notice or after the passage of time,
or both, would conflict with or result in a breach, violation or default of any
of the terms or provisions or of any indenture, agreement, judgment, decree or
other instrument or restriction to which Licensee is a party or by which
Licensee may be bound or affected; and no further authorization or approval,
whether of governmental bodies or otherwise, is necessary in order to enable
Licensee to enter into and perform the same.


(b)           This Agreement constitutes a valid and binding obligation
enforceable against Licensee in accordance with its terms.


15.           Notices.  All notices, requests, demands and other communications
hereunder shall be in writing and shall be delivered: (a) personally; (b) by
facsimile or email transmission; (c) by a commercial overnight delivery service
(e.g., Federal Express, UPS, Airborne, etc.) and paid for by the sender; or (d)
by certified, registered or express mail, postage prepaid. Any such notice shall
be deemed given when so delivered: (i) personally, upon such service or
delivery; (ii) if sent by facsimile or email transmission, on the day so
transmitted, if the sender receives written confirmation (which may be
electronic form) from the receiver that the communication was received; (iii) if
sent by commercial overnight delivery service, on the date reflected by such
service as delivered to the addressee; or (iv) if mailed by certified or
registered mail, five business days after the date of deposit in the United
States mail. In each instance, such notice, request, demand or other
communications shall be addressed to the parties at the addresses set forth
hereinabove or to such other address or to such other person as Licensor or
Licensee shall have last designated by written notice given as herein provided.
 
16.              Miscellaneous.
 
(a)               Nothing contained in this Agreement shall be construed as (i)
a warranty or representation as to the validity or scope of any patent; (ii) an
agreement to bring or prosecute actions or suits against third parties for
infringement, or conferring any rights to bring or prosecute actions against
third parties for infringement except as provided in paragraph 10; or (iii)
conferring by implication, estoppel, or otherwise, upon Licensee any license or
other right in or to any patent, trademark, copyright or Know-how.


(b)               No delay or failure of either party in exercising any right
hereunder shall affect such right, nor shall any single or partial exercise of
any right preclude any further exercise thereof. No modification, amendment,
addition, or waiver, of any provision of this Agreement shall be effective
unless set forth in a writing signed by Licensor and Licensee which specifically
states that such writing is to be a modification, amendment, addition, or
waiver, and then only in that specific instance and for the specific purpose for
which given.
 
(c)               This Agreement contains the entire and complete understanding
of the parties with respect to the subject matter and merges all prior and
contemporaneous understandings.
 
(d)             This Agreement may not be assigned or sublicensed by Licensee
without the prior written consent of Licensor, which shall not be unreasonably
withheld. Where Licensee is permitted to assign or sublicense, this Agreement it
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns and sublicensees.  Licensor retains the right
to sell and/or assign at any time its right to receive any of the license fees
and other payments due to it hereunder to third parties upon no less than thirty
(30) days prior written notice to the Licensee.
 
 

The Herbal Collection 7 Brand License Agreement

 
 

--------------------------------------------------------------------------------

 
 
(e)            Arbitration. In the event of any dispute or controversy arising
out of or in any way related to this Agreement, the matters referred to herein,
or the services to be rendered by Consultant pursuant to this Agreement, or in
any way relating to the claim of any third party against Consultant in
connection with matters in any way arising out of this Agreement (each, a
“Dispute”), such Dispute shall be settled exclusively by final and binding
arbitration in Houston, Texas in accordance with the then current rules of the
American Arbitration Association (“AAA”).  The parties agree that any and all
Disputes that are submitted to arbitration in accordance with this Agreement
shall be decided by one (1) neutral arbitrator who is a retired judge or
attorney licensed to practice law in California who is experienced in complex
commercial transactions.  If the parties are unable to agree on an arbitrator,
AAA shall designate the arbitrator.  The parties will cooperate with AAA and
with one another in selecting the arbitrator and in scheduling the arbitration
proceedings in accordance with applicable AAA procedures.  Any award issued as a
result of such arbitration shall be final and binding between the parties
thereto and shall be enforceable by any court having jurisdiction over the party
against whom enforcement is sought.  By entering into this Agreement, the
parties are waiving their constitutional right to have any Disputes decided in a
court of law or before a jury and waive the right of appeal, and instead of
relying on said rights, each party is solely and knowingly accepting the use of
arbitration as a means of resolution of any Disputes.  The prevailing party in
such arbitration shall be awarded its costs and reasonable attorneys’ fees.
 
(f)             Each of the parties hereto shall make, do or cause to be done,
such further acts and things, and execute, acknowledge, and deliver, such
instruments and documents as may be necessary to effectuate the purposes and
intent of this Agreement.
 
(g)              The invalidity, partial failure of consideration, or
unenforceability, of any particular provision of this Agreement shall not affect
the validity or enforceability hereof.
 
(h)               This Agreement may be executed in counterparts, all of which
taken together shall be deemed one original agreement.
 
(i)                This Agreement shall be governed by the laws of the State of
California.
 


IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their representatives, thereunto duly authorized, as of the date first above
written.
 
NEW WORLD BEVERAGE, LLC
 


By:  __/s/ Anthony R. Skinner                            
Name: Anthony R. Skinner
Title: Managing Member
 
 
MINERCO RESOURCES, INC
 


By: __/s/ V. Scott Vanis                                    
Name: V. Scott Vanis
Title: CEO






 




 

The Herbal Collection 8 Brand License Agreement

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
 
The Products


 
The Herbal Collection ™ (in all forms, past, present and future)
 


 

The Herbal Collection 9 Brand License Agreement

--------------------------------------------------------------------------------

 